His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Plaintiff brought suit on an open -account and defendant answered claiming that the goods were not as represented and had been returned to plaintiff.
Nine months after this answer was filed the Cedar Rapides National Bank intervened as the holder of a promissory note which had been given.for the price of the goods but up to that time had not been mentioned in the pleadings.
The trial Judge rejected both the main demand and the intervention.
*265Opinion and decree, May 18th, 1914.
We - ourselves would by uo means be satisfied from defendant’s testimony alone that lie sent back the goods for -any better reason that that be found them unsalable ; but tbe very fact that nine months after an answer had been filed impeaching the quality of their merchandise, plaintiffs thought it advisable to bring in an alleged innocent note holder, evidently for the purpose of shutting off inquiry on that line, is a -circumstance strongly corroborative of defendant’s claims.
As to the intervenor, there is no proof that it acquired the note before maturity; and moreover, having elected to come into these proceedings and set up that the note “represented the purchase price of said goods,” and that plaintiff was “merely representing intervenor,” the latter occupies no better position than plaintiffs themselves.
Judgment affirmed.